ON REHEARING
SIMMONS, Supernumerary Circuit Judge.
The testimony relative to a conversation the witness, Mrs. Jo Neal Mitchell, had with Billy Sharp, in which she importuned Sharp to get a bond for her husband, William Mitchell, who was in jail, and Sharp’s promise to do so, was admitted over the objection of the defendant that it was hearsay evidence.
Later in the trial, all of it was excluded and the trial court took particular pains to poll the jury, each of whom indicated that he could exclude the evidence from his mind.
We think such action of the court was reasonably calculated to impress the jury that the evidence was not to be considered. We hold that the error was harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed. 2d 705; Adair v. State, Ala.App., 288 So. 2d 187.
The application for rehearing is overruled.
The foregoing was prepared by the Honorable Bowen W. Simmons, Supernumerary Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
Opinion extended; application for rehearing overruled.
ALMON, TYSON and HARRIS, JJ., concur.